PER CURIAM.
Rafael Alvarez appeals a sentencing order imposed on multiple convictions. We affirm the portion of the sentence that stacks the three-year mandatory mínimums imposed on counts two and three. State v. Christian, *1378692 So.2d 889 (Fla.1997); State v. Thomas, 487 So.2d 1043 (Fla.1986). However, that portion of the written sentence that orders the mandatory minimum sentences in counts two, three and five to run consecutively does not conform to the court’s oral pronouncements. At the sentencing hearing, the trial court stated: “Counts 3 and 5 run concurrent to each other, but consecutive to Count 2 for a total of six years minimum mandatory.” Accordingly, we vacate that portion of the sentence, remand the cause to the trial court and direct the court to enter a sentencing order in conformance with that pronouncement.
Affirmed in part, vacated in part, and remanded.